IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lynne Dowds,                             :
                    Appellant            :
                                         :
            v.                           :   No. 1826 C.D. 2016
                                         :
Zoning Board of Adjustment               :


                                     ORDER


            NOW, August 29, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge